UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2005 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number: 0-10147 Diatect International Corporation (Exact name of small business issuer as specified in its charter) California 82-0513109 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 875 South Industrial Parkway, Heber City, Utah 84032 (Address of principal executive offices) (435) 654-4370 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [ X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES oNO x As of October 24, 2007 the issuer had 152,652,184 shares of common stock, no par value, outstanding. Transitional Small Business Disclosure Format: Yes oNox Page Number PART I ITEM 1. Condensed Financial Statements (unaudited) Balance Sheets as of September 30, 2005 and December 31, 2004 1 Statements of Operations for the Three and Nine Months Ended September 30, 2005 and 2004 2 Statements of Cash Flows for the Nine Months Ended September 30, 2005 and 2004 3 Notes to Condensed Financial Statements 4 ITEM 2.Management’s Discussion and Analysis or Plan of Operation. 19 ITEM 3. Controls and Procedures. 21 PART II ITEM 5. Other Information. 23 ITEM 6. Exhibits. 23 Signatures 24 ii DIATECT INTERNATIONAL CORPORATION CONDENSED BALANCE SHEETS (unaudited) September 30, December 31, 2005 2004 ASSETS Current Assets: Cash $ 9,962 $ 85,260 Accounts receivable, net of allowance for doubtful accounts 84,496 54,919 Inventory 376,579 461,911 Prepaid expenses and other current assets 40,500 150,000 Total Current Assets 511,537 752,090 Property and Equipment, net of accumulated depreciation 161,364 1,009,323 Intangible Assets, net of accumulated amortization 1,116,322 1,240,322 TOTAL ASSETS $ 1,789,223 $ 3,001,735 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade accounts payable $ 438,517 $ 88,442 Accrued liabilities 52,883 268,728 Checks drawn in excess of cash in bank 6,818 13,619 Accrued payroll and related liabilites 124,564 285,590 Accrued interest 595,075 506,924 Accrued settlement obligations 339,113 418,541 Current portion of notes payable 1,413,537 2,272,207 Total Current Liabilities 2,970,507 3,854,051 Long-term Notes Payable, net of current portion 1,785,563 1,785,563 Stockholders' Deficit: Common stock, no par value, 100,000,000 shares authorized, 96,264,997 shares and 88,817,518 shares outstanding, respectively 21,812,822 20,784,858 Warrants outstanding 148,033 148,033 Accumulated deficit (24,927,702 ) (23,570,770 ) Total Stockholders' Deficit (2,966,847 ) (2,637,879 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,789,223 $ 3,001,735 The accompanying notes are an integral part of these condensed financial statements. 1 DIATECT INTERNATIONAL CORPORATION CONSENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended September 30, September 30, 2005 2004 2005 2004 Revenue $ 224,823 $ 190,205 $ 449,935 $ 569,897 Cost of Revenue 80,915 149,651 352,009 456,336 Gross Profit 143,908 40,554 97,926 113,561 Operating Expenses: Marketing and selling 56,881 36,194 226,825 153,800 General and administrative 122,240 554,613 1,036,349 1,742,582 Total Operating Expenses 179,121 590,807 1,263,174 1,896,382 Loss From Operations (35,213 ) (550,253 ) (1,165,248 ) (1,782,821 ) Other Income (Expense): Other income / expense (1,371 ) - 72,360 - Gain from termination of debt - 3,150 11,887 82,085 Interest and financing expense (58,875 ) (159,974 ) (275,931 ) (646,316 ) Total Other Income (Expense) (60,246 ) (156,824 ) (191,684 ) (564,231 ) Net Loss $ (95,459 ) $ (707,077 ) $ (1,356,932 ) $ (2,347,052 ) Basic and Diluted Loss Per Share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.03 ) Weighted Average Common Shares Outstanding 95,762,866 75,722,974 95,192,100 69,994,792 The accompanying notes are an integral part of these condensed financial statements. 2 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2005 2004 Cash Flows from Operating Activities: Net loss $ (1,356,932 ) $ (2,347,051 ) Adjustments to reconcile net loss to net cash used in operating activities: Gain from debt termination (11,886 ) (76,166 ) Depreciation and amortization 158,283 253,992 Gain (loss) on sale of property and equipment (79,194 ) 20,756 Issuance of stock for operating expenses 55,111 612,295 Issuance of stock for finance charges and interest 122,398 228,008 Changes in operating assets and liabilites: Accounts receivable (29,577 ) (5,936 ) Inventory 85,332 95,225 Prepaid expenses and other current assets (3,000 ) 25,262 Trade accounts payable and accrued liabilities 195,438 30,819 Accrued payroll and related liabilites (156,854 ) - Accrued interest 187,236 199,384 Net Cash Used in Operating Activities (833,645 ) (963,412 ) Cash Flows from Investing Activities: Acqusition of property and equipment (7,130 ) (3,166 ) Net Cash Used in Investing Activities (7,130 ) (3,166 ) Cash Flow from Financing Activities: Proceeds from borrowings under notes payable 453,389 381,763 Principal payaments on notes payable (50,560 ) (21,275 ) Accrued settlement obligations (79,428 ) (76,675 ) Collection on receivable from shareholder 265,258 - Proceeds from issuance of common stock and warrants 170,000 682,500 Procceed from checks drawn in excess of cash in bank 6,818 - Net Cash Provided by Financing Activities 765,477 966,313 Net Increase (Decrease) in Cash (75,298 ) (265 ) Cash at Beginning of Period 85,260 6,021 Cash at End of Period $ 9,962 $ 5,756 The accompanying notes are an integral part of these condensed financial statements. 3 DIATECT INTERNATIONAL CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) For the nine months ended September 30, 2005 2004 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for interest $ 46,802 $ - Non-cash Investing and Financing Activities: Conversion of notes and accrued interest into common stock $ - $ 122,676 Conversion of accounts payable into commons stock - 133,066 Satisfaction of accrued settlement obligations with common stock - 31,355 Mortgage and accrued liabilities paid directly from the proceeds from the sale of land and building 900,000 - Common stock issued for a receivable from shareholder 700,000 - Receivable from shareholder offset against note payable,accrued from the proceeds interest and accrued liabilities 434,742 - Forfeiture of unvested common stock upon cancellation of consulting agreement 112,500 - Conversion of accounts and notes payable into common stock 92,955 - The accompanying notes are an integral part of these condensed financial statements. 4 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED SEPTEMBER 30, 2 (UNAUDITED) NOTE 1 – BUSINESS AND ORGANIZATION, BASIS OF PRESENTATION Organization and Description of Business– Diatect International Corporation (the “Company”) is a California corporation operating in Utah as a developer and marketer of non-toxic pesticide products. The Company sells its products to both wholesale distributors and retail customers in the United States. Basis of Presentation– The unaudited financial statements included in this Form 10-QSB have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation SB of the Securities and Exchange Act of 1934, as amended. Accordingly, these financial statements do not include all of the disclosures required by U.S. generally accepted accounting principles for complete financial statements.These unaudited interim financial statements should be read in conjunction with the audited financial statements for the fiscal year ended December 31, 2004 in the Company’s annual report on Form 10-KSB.The financial information furnished herein reflects all adjustments consisting of normal, recurring adjustments which, in the opinion of management, are necessary for a fair presentation of the Company's financial position, the results of operations and cash flows for the periods presented.Operating results for the period ending September 30, 2005 are not necessarily indicative of future results. NOTE 2 – RESTATEMENT The Company has restated its financial statements as of September 30, 2004 and for the nine months then ended as follows: For the nine months ended September 30, 2004 As previously Reported Effect of Restatement As Restated Revenues 579,599 (9,702 ) 569,897 Cost of revenues 226,549 229,787 456,336 Gross profit 353,050 (239,489 ) 113,561 Operating expenses 1,713,368 183,014 1,896,382 Operating loss (1,360,318 ) (422,503 ) (1,782,821 ) Interest expense (740,944 ) 176,713 (564,231 ) Net loss (2,101,262 ) (245,790 ) (2,347,052 ) As of September 30, 2004 As previously Reported Effect of Restatement As Restated Current assets 1,982,695 (1,358,587 ) 624,108 Non-current assets 14,061,589 (11,707,034 ) 2,354,555 Total assets 16,044,284 (13,065,621 ) 2,978,663 Current liabilities 5,671,257 (1,744,521 ) 3,926,736 Long-term liabilities 174,971 1,934,021 2,108,992 Committments 179,244 (179,244 ) - Total equity 10,018,812 (13,075,877 ) (3,057,065 ) Total liabilities and equity 16,044,284 (13,065,621 ) 2,978,663 5 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED SEPTEMBER 30, 2 (UNAUDITED) The primary adjustments made to the September 30, 2004 financials statements are as follows: · Intangible assets relating to EPA labels were revised from having an indefinite life to being amortized over their estimated useful life of seven years, which resulted in recognition of $186,000 of amortization expense during the period. · Interest expense was increased for interest that was paid through the issuance of equities of approximately $175,000. · The sale of mining property for a $12,000,000 note receivable was not substantive and was reversed. · Inventory was adjusted by $536,068 to reduce it to market value which was lower than cost. · Approximately $1,400,000 of notes payable were reclassified from long-term liabilities to current liabilities. · Stock options and warrants, which had expired or had been exercised, of $210,635 were reclassified to common stock. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Business Condition– The Company generated revenue of $449,935 and incurred a loss from operations of $1,356,932 during the nine months ended September 30, 2005. At September 30, 2005 the Company had a total stockholders’ deficit of $2,966,847 and its current liabilities exceeded current assets by $2,458,970. In June, 2005 three note holders of the Company filed suit in Federal Bankruptcy Court to force the Company into a Chapter 7 receivership. In February, 2006 the Company filed a damage suit against those note holders.In June, 2006 a settlement was reached whereby the creditor suit was dismissed and the Company was awarded damages through the relief of $354,175 in notes payable and $142,367 of accrued interest, the return to the Company of 207,275 shares of its common stock, which were cancelled, and the payment of $10,000. Accordingly, the Company was never under bankruptcy supervision of the court and the accompanying financial statements do not present any liabilities as subject to compromise. In February 2006 the Company entered into a non-exclusive one year Financial Advisory and Investment Banking Agreement (“Investment Banking Agreement”) with Pointe Capital L.L.C. (“Pointe”), and pursuant thereto, received $150,000. In addition, in June 2006 the Company commenced a Convertible Promissory Note (“Convertible Note”) offering.The terms of the Investment Banking Agreement, the Convertible Note, and other financial arrangements that the Company has entered into subsequent to September 30, 2005, are described in Note 11 to these financial statements. Through December 31, 2006, the Company received $795,000 pursuant to the Convertible Note offering. 6 DIATECT INTERNATIONAL CORPORATION NOTES TO CONDENSED SEPTEMBER 30, 2 (UNAUDITED) The ability of the Company to continue operations is dependent upon obtaining additional financing and being able to generate net profits in the future. Management believes that these events are likely to occur, even though no assurance thereof can be given. Cash and Cash Equivalents - Cash and cash equivalents include interest bearing and non-interest bearing bank deposits, money market accounts, and short-term certificates of deposit with original maturities of three months or less. Credit Risk - The carrying amounts of trade accounts receivable included in the balance sheets represent the Company’s exposure to credit risk in relation to its financial assets. The Company performs ongoing credit evaluations of each customer’s financial condition. The Company maintains allowances for doubtful accounts and such allowances in the aggregate did not exceeded management’s estimations. Trade Accounts Receivable and Allowance for Doubtful Accounts - Trade accounts receivables and other receivables are carried at original invoiced amounts less an allowance for doubtful accounts. Inventory–
